DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 6, 9-12, 24-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the predicted physical interactions act like a biological active AI agent for robotic applications”, which is deemed as ambiguous and indefinite. Especially, it is unclear as to how the predicted physical interactions act like a biological active AI agent for robotic applications, because “act like” is a vague term, and there is no standard criteria to measure “act like”. 
Claim(s) 10, 25 include similar limitations as claim 4 thus are rejected under similar rational.
Claim 6 recites the limitation "each individual Bayesian program unit" in line 1. There is insufficient antecedent basis for this limitation in the claim. Due to the ambiguities and confusion in claim 2, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 
Claim 9 recites the limitation "the master program unit" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of applying art, claim 9 was construed as depending on claim 8. 
Claim 24 recites the limitation "the master program unit" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of applying art, claim 24 was construed as depending on claim 23. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (US 10089575) in view of Deselaers et al. (US 20180188938).
Regarding claim 1, Redmon discloses An apparatus to provide an active artificial intelligence (Al) agent (Redmon, col.1, lines 22-24, “This specification is directed generally to  comprising: 
at least one database to store physical interaction data; and a compute cluster coupled to the at least one database, the compute cluster to automatically obtain physical interaction data from a data collection module without manual interaction, to store the physical interaction data in the at least one database (Redmon, fig.10, col.17, lines 57-62, “The training example generation engine 1012 is in communication with images with labeled grasps database 1050. The images with labeled grasps database 1050 includes one or more storage mediums storing a plurality of images of objects and labeled grasps mapped or otherwise associated with the images”. Col.18, lines 62-66, “For example, a depth camera of the sensors 1042a-m may capture image data and the grasping parameters determined based on a GPU of the robot 1020 and/or the computing device 1010 applying the image data to the convolutional neural network 1014”. Col.19, lines 10-20, “in some implementations convolutional neural network 1014 may additionally and/or alternatively be provided as part of robot 1020. For example, the control system 1060 may comprise a GPU and may apply image data to CNN 1014 stored locally at the robot 1020 (in memory and/or other storage medium) to generate grasping parameters. For instance, one or more depth cameras of the sensors 1042a-m may capture image data and the grasping parameters determined by the robot control system 160 based on applying aspects of the image data to the locally stored convolutional neural network 1014.”), 
automatically training a machine learning program unit to simulate physical interactions with the program unit having a model based on the applied physical interaction data  (Redmon, fig.1, col.8, lines 47-49, “At block 110, the system generates output for the training example. The output for the training example includes one or more grasping .
On the other hand, Redmon fails to explicitly disclose but Deselaers discloses automatically training diverse sets of machine learning program units to simulate physical interactions with each individual program unit having a different model based on the applied physical interaction data (Deselaers, figs. 4&5, “[0064] The machine learning computing system 130 can store or otherwise include one or more machine-learned touch interpretation prediction models 140. For example, the touch interpretation prediction models 140 can be or can otherwise include various machine-learned models such as neural networks (e.g., deep recurrent neural networks) or other multi-layer non-linear models, regression-based models or the like. [0065] The machine learning computing system 130 can train the touch interpretation prediction models 140 via interaction with the training computing system 150 that is communicatively coupled over the network 180. [0066] The training computing system 150 can include one or more processors 152 and a memory 154. The one or more processors 152 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deselaers and Redmon. That is, applying the multi-processor training multiple models of Deselaers to system of Redmon. The motivation/ 
Regarding claim(s) 7, 22, and 28, they are interpreted and rejected for the same reasons set forth in claim(s) 1. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (US 10089575) in view of Deselaers et al. (US 20180188938), and further in view of Buckley (US 20150112461).
Regarding claim 5, Redmon in view of Deselaers discloses The apparatus of claim 1. 
On the other hand, Redmon in view of Deselaers fails to explicitly disclose but Buckley discloses wherein the program units comprise Bayesian program units (Buckley, “[0037] The predictive model, in various implementations, may include one or more of neural networks, Bayesian networks (such as Hidden Markov models), expert systems, decision trees, collections of decision trees, support vector machines, or other systems known in the art for addressing problems with large numbers of variables”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Buckley into the combination of Deselaers and Redmon. That is, applying the Bayesian networks of Buckley to the program units of Deselaers and Redmon. The motivation/ suggestion would have been a predictive model may be used to generate appropriate containment configurations in view of the particular environmental conditions, hazard behavior, etc (Buckley, [0037]).
Allowable Subject Matter
Claim(s) 2-3, 8-9, 23-24, 29-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the 35 U.S.C. 112(b) rejection above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, it recites, wherein the compute cluster to train a master program unit through jointly approximating and modeling behaviors of a whole set of each individual program unit.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Regarding claim(s) 8, 23, and 29, they are interpreted and allowed for the same reasons set forth in claim(s) 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        3/19/2021